Citation Nr: 1522234	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  10-30 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for duodenal ulcer with resulting duodenitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 


FINDING OF FACT

The Veteran has a duodenal ulcer with resulting duodenitis due to peptic acid disease, which initially manifest during active service.


CONCLUSION OF LAW

Duodenal ulcer with resulting duodenitis was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board recognizes the basis for the RO's denial of the Veteran's claim was a finding that the Veteran's duodenal ulcer disability existed prior to service and was not aggravated therein.  However, as noted in the Board's February 2013 remand, a review of the Veteran's service treatment records (STRs) shows his abdomen was found to be normal on entrance examination, with no stomach defects noted by the physician.  Initially, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  As detailed above, no defect was noted on the Veteran's entrance examination, to include any defect pertaining to a duodenal ulcer.  See 38 C.F.R. § 3.304(b) (only where a condition is recorded in an examination report is it presumed to pre-exist service).  

Rebutting the presumption of soundness requires a two-part analysis.  VA must demonstrate by clear and unmistakable evidence that a disorder pre-existed military service and must demonstrate by clear and unmistakable evidence that a pre-existing disorder was not aggravated by military service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03 (July 16, 2003), 69 Fed. Reg. 25178 (May 5, 2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  A veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 (2003).  If VA's burden is met, then the veteran is not entitled to service-connected benefits.  However, if the presumption of soundness is not rebutted under 38 U.S.C.A. § 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner, 370 F.3d at 1096.

During service, the Veteran was treated on several occasions for gastrointestinal problems.  Specifically, his STRs indicate he was treated for an upset stomach in October 1961, as well as stomach cramps in May 1962.  He was again treated for an upset stomach in October 1962, and in December he was noted to have vague epigastric distress.  In January of 1963 he was treated for stomach problems and was diagnosed with mild gastritis.  Finally, in July 1964 the Veteran underwent a gastrointestinal workup, wherein he was noted to have an old healed duodenal ulcer, as well as several active peptic ulcers.  The Veteran continued to experience gastrointestinal problems throughout the remainder of his service, to include a hospitalization for observation at the Army Hospital in Heidelberg, Germany in September 1964.  

In the course of a September 1965 separation examination, the Veteran endorsed experiencing stomach, liver, or intestinal trouble.  Physical examination revealed epigastric tenderness and there was a diagnosis of active, symptomatic, duodenal ulcer on the separation examination report.  Significantly, "EPTS" was noted next to the diagnosis, presumably meaning "existed prior to service."  

In October 1965, the Veteran was treated for a complaint of epigastric cramping.  Subsequently, a second separation examination was conducted in February 1966.  The Veteran's history and physical findings were identical to the September 1965 separation examination.  Again, a diagnosis was made of active, symptomatic, duodenal ulcer "EPTS."

The information in the Veteran's STRs contains some evidence that he had a pre-existing duodenal ulcer.  The February 1964 note indicates the Veteran reported having symptoms his whole life.  Additionally, both the September 1965 and February 1966 separation examination reports listed the Veteran's duodenal ulcer as existing prior to service.  Nevertheless, the Board does not find that this evidence meets the high hurdle of clear and unmistakable evidence necessary to rebut the first prong of the presumption of soundness, which would establish that the Veteran had a pre-existing condition despite a normal entrance examination.

First, the Board does not find a single notation of a lifetime history of abdominal problems to constitute clear and unmistakable evidence of a pre-existing condition.  None of the other entries note this type of history and, at least for entrance examinations, the Veteran's own reported history is not sufficient for a finding of a medical condition.  See 38 C.F.R. § 3.304(b)(1) ("History of preservice existence of conditions recorded at the time of examinations does not constitute a notation of such conditions"); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (childhood history of asthma did not "note" the condition at induction).

Next, the only other evidence of a pre-existing duodenal ulcer is contained in the two separation examination reports.  Although the duodenal ulcer was listed as existing prior to service, there was no rationale or explanation that accompanied the determination.  In Horn v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a medical evaluation board report that indicated with an "X" that a veteran's condition existed prior to service and was not aggravated by active duty cannot constitute clear and unmistakable evidence without a sufficient explanation.  25 Vet. App. 231, 238-42 (2012).  Similarly, in the Veteran's case, no explanation was given as to why his duodenal ulcer was determined to exist prior to service.  In fact, the two separation examination reports noted that the Veteran had a symptomatic duodenal ulcer since 1960.  For all but one month, the Veteran was on active duty during 1960.  This notation also weighs against a finding that the Veteran had a pre-existing duodenal ulcer.

In sum, the Board finds that the presumption of soundness applies to the Veteran's claim of service connection for duodenal ulcer, as the presumption is not rebutted by clear and unmistakable evidence.  Thus, the claim is one for service connection.  It does not necessarily follow, however, that an unrebutted presumption of soundness will lead to service connection for the disease or injury.  The Veteran must still demonstrate a current disability and a nexus between his current disability and the injury or disease in service.  See, e.g., Horn, 25 Vet. App. at 236-37 (citing Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009); Dye v. Mansfield, 504 F.3d 1289, 1292-93 (Fed. Cir. 2007) (affirming the Court's finding that the presumption of soundness does not eliminate the need to demonstrate a causal connection between a veteran's current condition and his in-service injury)).

During a September 2011 Board hearing, the Veteran indicated he had not sought treatment for his ulcer problems; instead, he stated he takes over-the-counter medications as needed.  He does believe that the symptoms he currently experiences are similar to those he experienced during service.

The Veteran underwent a VA examination in March 2013.  In the course of his examination, the physician diagnosed the Veteran with a duodenal ulcer with associated duodenitis, as well as peptic acid disease.  Following a review of the Veteran's medical history and STRs, the examiner found the Veteran's current duodenal ulcer to be less likely than not related to the peptic ulcer he was treated for in service.  However, the examiner went on to state the Veteran's duodenal ulcer was caused by his peptic acid disease (hypersecretion of acid) which did manifest in service.  Based on the foregoing, the Board finds the final two elements noted in Horn-a current disability and a nexus between his current disability and the injury or disease in service-have also been established in this case.  Id.  

As a brief aside, the Board notes the March 2013 VA examiner indicated the Veteran's use of alcohol may have exacerbated his ulcer.  However, as noted in the examination, the Veteran continues to treat his ulcer even though he discontinued alcohol use in 1990.  Further, as indicated in 38 C.F.R. § 3.301(c)(2), organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  Therefore, the Board finds the Veteran's use of alcohol should not be considered a bar to benefits, as such use did not constitute willful misconduct.  

In sum, after a thorough review of the evidence of record, the Board concludes that service connection for duodenal ulcer with associated duodenitis is warranted.  There is evidence of a current diagnosis of both disabilities.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Although the RO determined the Veteran's disability existed prior to service based on the service department's findings on separation, the Board has determined those findings are insufficient to satisfy the lofty burden of proof necessary to rebut the presumption of soundness in this case.  In addition, the Veteran's STRs show extensive treatment for gastrointestinal problems during active service.  Furthermore, the March 2013 VA examiner found the Veteran's current duodenal ulcer with associated duodenitis were caused by his peptic acid disease, which the examiner determined first manifest in service.  There is no evidence of record to contradict this finding.  Accordingly, the Board finds that the favorable evidence of record outweighs the negative evidence relative to the Veteran's claim.  Therefore, service connection for residuals of duodenal ulcer with associated duodenitis is warranted.


ORDER

Service connection for duodenal ulcer with resulting duodenitis is granted.




____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


